Case 20-10343-LSS Doc 2783 Filed 05/03/21 Page1of2

DO NOT REDACT

7
c

9:09

i

~~

IYO BY OF 4s 2021 APR

 

Dear Judge Silverstein,

| write you today with a heavy heart. | am a survivor of sexual assault in the BSA. My first Scout

Se... 1, assaulted me in his tent on my first BSA camping trip and
continued to do so on every occasion he could get me alone for the next year and a half. My
parents were separated at the time and my Mother was just trying to keep three kids fed,
housed and clothed. After those eighteen months of hell my parents re-united and we moved
to Selma Alabama. My Father knew | was in scouting and introduced me to a friend of his who
was a Scout Master in Selma. His name a
me up for a scouting trip. He gave me drugs and alconol. | woke up in the bedroom otf his house
being violently raped. GEM is a convicted sex offender living in the Nashville area. Si
MEME died several years ago. | state this horrible past only as a reminder of what is before the
court. The BSA seems intent on bearing no responsibility for the institutional decisions they
repeatedly made to cover up the thousands of pedophiles they had identified as operating in
the BSA. Let’s please not forget that those decisions led to the sexual abuse of tens of
thousands (and probably many more} children. Eighty-five thousand of which are before you
today. Children they were actively recruiting while in full knowledge that scouting was far from
a safe environment. Bankruptcy is a business but in this forum the BSA has chosen it has to
address the abuse suffered by the 85,000 men who have had the courage to come forward. |
have spent over twenty-five years in and out of therapy. | was willing and able to prioritize that.
Most don’t have that privilege. | have done a bit of press when asked and have been contacted
by many men who suffered similar fates. So many are suffering so terribly in so many ways.
They need help and the financial resources to get that help.

In my case | had retained a lawyer pre-bankruptcy filing and were exploring my options to file a
civil lawsuit. | was in Delaware for the BSA bankruptcy filing. | am an advisory board member to
the coalition of abused scouts for justice. | have followed this case in all its details. | have lost all
confidence that the BSA has any intention of doing right by the thousands of us who suffered
abuse in scouting and continue to struggle today. We have lost men to suicide while this has
dragged on. | understand their pain. It is unbearable and impossible to navigate without help.
Judge Silverstein we need your help. Your court is the only venue we have to hold the BSA
accountable and get the survivors financial help and recognition for the pain they suffer daily. If
not held accountable tens of thousands will continue to suffer terribly and countless other
children will be put in harms way. By the BSA’s own records eleven thousand children have
Case 20-10343-LSS Doc 2783 Filed 05/03/21 Page 2 of 2

reported being sexually assaulted in the BSA since they put in safety protocols in 1990. That’s
one child per day, seven days a week, three hundred and sixty-five days a year. That is
apparently an acceptable number to the leadership at the BSA. It is clear that they do not value
the children they recruit. Their actions in this case have shown that they clearly do not value us
or intend to take full responsibility for their participation in the decades of abuse they allowed
to continue.

As you can see from my address | live in EEE | have watched very closely as USC has
dealt with its own horrible cases of abuse of female athletes at the hands of a school doctor. |
believe around seven hundred women came forward. USC did not file bankruptcy. They did not
drag out the cases. In a little less than two years they put together a settlement in total (it had a
few fazes) of $1.1 billion dollars. That is taking responsibility. Currently the BSA seems to be
considering numbers that would equate to at most an average of maybe fifty or sixty thousand
per victim around five percent of the average that will be received by the victims at USC. If we
are lucky. | applaud USC for dealing so directly with its own terrible legacy of abuse. | think they
valued that suffering fairly. | understand that a number of that size may end the BSA and maybe
some insurers as weil but we in the greater society pay full price for our actions on a daily basis
and the eighty-five thousand of us before you have paid a terrible price for our involvement in
scouting and it is my contention that the BSA should be held to the same standards as the rest
of us. Especially when their mission is supposed to be to help young people grow to be
responsible adults. Maybe that responsibility should start here. By addressing it’s own terrible

legacy.

tn closing | want to say that my sole purpose is getting the resources allocated to those that the
BSA has admitted to failing. It also my hope that by taking full responsibility the BSA moving
forward will place better protocols for the protection of those that join. The thought of a child a
day suffering as | did is simply intolerable.

 

 
